Plaintiff appeals from an order vacating and setting aside a previous order granted pursuant to section 781 of the Civil Practice Act, which order restrained the Marine Midland Trust Company of New York from removing or permitting the removal of an oil painting, and directed said trust company to retain possession thereof until the further order of the court. Order affirmed, with $10 costs and disbursements. The record presented is entirely insufficient to establish that there was any abuse or improvident exercise of discretion by the Special Term. Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ., concur.